Case 2:19-cv-00396-RAJ-RJK Document 14 Filed 05/05/20 Page 1 of 3 PageID# 61



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division


HARSIL DIKULKUMAR AMIN, #204223953,

                      Petitioner,

v.                                                                 ACTION NO. 2:19cv396

JEFFREY CRAWFORD,
Director Farmville Detention Center, and

LYLE BOELENS,
Deputy Field Office Director,
Immigration and Customs Enforcement,

                      Respondents.



                                        FINAL ORDER

       Petitioner Harsil Dikulkumar Amin (“Amin”), a deportable alien in the custody of United

States Immigration and Customs Enforcement (“ICE”) at the Farmville Detention Center in

Farmville, Virginia, filed a pro se petition, pursuant to 28 U.S.C. § 2241. ECF No. 1. Amin

challenged his continued detention pending his removal to his country of citizenship. Id. at 5–12.

Amin was removed from the United States to his country of citizenship, India, via a commercial

flight on July 31, 2019. ECF No. 9-1 at ¶¶ 9–10.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1) and Rule 72 of the Rules of the United States District Court for the Eastern

District of Virginia for report and recommendation. The report and recommendation, filed March

12, 2020, recommends that respondent’s motion to dismiss (ECF No. 8) be granted and Amin’s

petition (ECF No. 1) be dismissed without prejudice for lack of jurisdiction. ECF No. 10. Each
Case 2:19-cv-00396-RAJ-RJK Document 14 Filed 05/05/20 Page 2 of 3 PageID# 62



party was advised of the right to file written objections to the findings and recommendations made

by the Magistrate Judge. No objections have been filed, and the time for filing objections has

expired.

        The Court, having reviewed the record, does hereby adopt and approve the findings and

recommendations set forth in the report and recommendation. The Court, therefore, ORDERS

that respondent’s motion to dismiss, ECF No. 8, is GRANTED, and the petition for a writ of

habeas corpus, ECF No. 1, is DENIED and DISMISSED without prejudice for lack of

jurisdiction.

        Amin has failed to demonstrate “a substantial showing of the denial of a constitutional

right,” and, therefore, the Court declines to issue any certificate of appealability pursuant to Rule

22(b) of the Federal Rules of Appellate Procedure. See Miller-El v. Cockrell, 537 U.S. 322, 327,

335-36 (2003).

        Amin is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Amin intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Final Order. Amin may seek such a certificate by filing a written notice

of appeal with the Clerk of the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.




                                                 2
Case 2:19-cv-00396-RAJ-RJK Document 14 Filed 05/05/20 Page 3 of 3 PageID# 63



       The Clerk shall forward a copy of this final order to Amin and counsel of record for

respondent.



                                                 ____________________________________
                                                       United States District Judge


Norfolk, Virginia
May 5, 2020




                                            3
